Citation Nr: 0607857	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
strain, claimed as joint and muscle pain due to an 
undiagnosed illness.  

2.  Entitlement to service connection for chronic thoracic 
strain, claimed as joint and muscle pain due to an 
undiagnosed illness.  

3.  Entitlement to service connection for migraine headaches, 
claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as fatigue and sleep disorder due to an 
undiagnosed illness.  

5.  Entitlement to service connection for pelvic adhesive 
disease, claimed as a residual of abdominal surgery and 
menstrual disorder due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service in the Army from September 
1990 to April 1992, including a period of service from 
February 4, 1991 to April 9, 1991 in the Southwest Asia 
Theater of operations during the Persian Gulf War.  She also 
served in the Army Reserve following active service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision, which denied service 
connection for chronic lumbar and thoracic strain (both 
claimed as joint and muscle pain), migraine headaches, 
chronic fatigue syndrome (claimed as fatigue and sleep 
disorder), and pelvic adhesive disease (claimed as residual 
of abdominal surgery and menstrual disorder), all claimed as 
due to undiagnosed illness.  

In September 2003, the veteran testified at a personal 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
claims file.  

The Board notes that, in this document, it will address the 
issues of service connection for chronic lumbar strain, 
chronic thoracic strain, and pelvic adhesive disease, all 
claimed as due to undiagnosed illness.  

The remaining issues on appeal - service connection for 
migraine headaches and chronic fatigue syndrome, claimed as 
fatigue and sleep disorder due to an undiagnosed illness - 
will be the subjects of the Remand portion of this document.  
In regard to those issues, the appeal is being remanded to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran and her representative if further 
action is required on her part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran's active military service included a tour of 
duty from February 4, 1991 to April 9, 1991, in the Southwest 
Asia Theater of operations during the Persian Gulf War  

3.  There is no competent evidence showing that the veteran 
currently has chronic lumbar strain, claimed as joint and 
muscle pain, that is related to active service or due to an 
undiagnosed illness that developed during the Persian Gulf 
War.  

4.  There is no competent evidence showing that the veteran 
currently has chronic thoracic strain, claimed as joint and 
muscle pain, that is related to active service or due to an 
undiagnosed illness that developed during the Persian Gulf 
War. 

5.  There is no competent evidence showing that the veteran 
currently has pelvic adhesive disease, claimed as a residual 
of abdominal surgery and menstrual disorder, that is related 
to active service or due to an undiagnosed illness that 
developed during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The veteran does not have chronic lumbar strain, claimed 
as joint and muscle pain, due to an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 
3.317 (2005).  

2.  The veteran does not have chronic thoracic strain, 
claimed as joint and muscle pain, due to an undiagnosed 
illness that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303, 3.317 (2005).  

3.  The veteran does not have pelvic adhesive disease, 
claimed as a residual of abdominal surgery and menstrual 
disorder, due to an undiagnosed illness that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  The VCAA and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
claims decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice regarding the merits of the 
claims at issue was sent to the veteran prior to and 
following the RO rating decision in January 2002, and as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in July 2001 and July 
2004, the RO advised the veteran of what was required to 
prevail on her claims of service connection, what 
specifically VA had done and would do to assist in the 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist her in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on her behalf.  The RO also requested the 
veteran to furnish any evidence in her possession that 
pertained to her claims.  

Further, the veteran was provided with a copy of the rating 
decision dated in January 2002 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection.  In the rating decision, the RO also 
informed the veteran of the reasons for its determination and 
the evidence it had considered in its decision.  The general 
advisements were reiterated in the statement of the case 
issued in August 2002 and the supplemental statements of the 
case issued in October 2002 and August 2005.  The statement 
of the case and the supplemental statements of the case also 
contained the regulations promulgated in light of the VCAA 
and the United States Code cites relevant to the VCAA.  
Further, these documents, as well as the Board remand of 
March 2004, provided the veteran opportunity to identify or 
submit any evidence she wished to be considered in connection 
with her appeal.  As such, through the rating decision, 
statement of the case, and supplemental statements of the 
case, the RO informed the veteran of the information and 
evidence needed to substantiate her claims. See 38 U.S.C.A. 
§§ 5102, 5103.

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate her 
claims of service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
the undersigned in September 2003, and a transcript of that 
hearing is in the claims file.  The RO has attempted to 
obtain the veteran's service medical records, to include 
contacting the hospitals and medical clinics at Ft. Sill 
(Oklahoma), Ft. Polk (Louisiana), and Ft. Hood (Texas), where 
the veteran testified that she was treated for her claimed 
disabilities during service.  Unfortunately, the record 
requests were to no avail, and the National Personnel Records 
Center (NPRC) has indicated that the medical records could 
not be located.  The veteran was apprised of this fact and, 
by letter in July 2004, invited to submit alternative forms 
of supporting evidence, such as "buddy" statements, 
statements from service medical personnel, letters written 
and photographs taken during service, and medical opinions.  

The RO has also obtained the veteran's VA medical treatment 
records.  In that regard, the Board notes that in an October 
2005 letter, the veteran indicated that there were new 
supporting treatment records at the VA, in the form of X-rays 
and MRI scans, dated in July 2005 and September 2005, 
relative to her lumbar and thoracic strain claims (she also 
submitted private medical records, dated in 1996, relevant to 
pelvic adhesive disease).  These recent VA treatment records 
have not been obtained.  However, proceeding to adjudicate 
the claims without these records will not prejudice the 
veteran, or in any event change the outcome of the decisions, 
for the reason that the follows.  The veteran indicated that 
the new evidence consisted of "supporting documents of 
diagnosis" whereas the determinations herein below are 
grounded in the fact that there is no medical evidence that 
the veteran has an undiagnosed illness related to service.  
In other words, any diagnosis shown on the diagnostic studies 
performed in July 2005 and September 2005 would not assist 
her claims, and if anything may be detrimental to her claims.  
Thus, delay of this case to obtain those VA reports would be 
needless as they would not be relevant to her claim.  The 
veteran has not identified and submitted a medical release 
form for the RO to obtain private treatment records on her 
behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA medical examinations in February 
2000, specifically to address the conditions at issue.  The 
veteran has not alleged, nor does the record currently 
reflect, that there exists any additional relevant available 
evidence for consideration in her appeal of these issues of 
disability due to undiagnosed illness.  The Board thus finds 
that VA has done everything reasonably possible to assist the 
veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

Additionally during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon 
receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant 
with notice of what information and evidence not 
previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate her claims for service 
connection, but she was not provided with notice of the 
type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a 
final decision on the issues under consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claims for service connection, any questions 
as to the appropriate disability rating or effective 
date to be assigned for these disabilities are rendered 
moot.  

The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran and 
that the record is ready for appellate review.

II.  Merits of the Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
qualifying chronic disability, which means a chronic 
disability resulting from an undiagnosed illness, a medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs or symptoms (i.e., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome, or any other illness 
specified by the Secretary), or any diagnosed illness 
specified by the Secretary.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2005); 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to fatigue, signs and symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs and symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  The illness must become 
manifest during either active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005); 68 Fed. Reg. 34541 (June 10, 2003).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  38 C.F.R. § 3.317; 
VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 
56,703 (1998).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes were applied retroactively, effective on March 
1, 2002.  Essentially, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.  While it does not appear that 
the veteran has been provided the amendments to the new 
criteria, the Board notes that as applied to the claims at 
issue, the changes in the law are not substantive in nature.  
Therefore, she would not be prejudiced by the Board 
completing appellate action at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The claims file shows that the veteran served on active duty 
in the Army from September 1990 to April 1992.  Her service 
includes a period of service from February 4, 1991 to April 
9, 1991 in the Southwest Asia Theater of operations during 
the Persian Gulf War.  

The veteran claims that lumbar and thoracic spine disorders 
and pelvic adhesive disease had their onset during service.  
In regard to her spine, she asserts that she did not incur 
injury but that she was treated during service in relation to 
her back.  She also claims that she has pelvic adhesive 
disease that began during service, during complications with 
a pregnancy, and has continued ever since then.  

After careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran currently has 
chronic lumbar strain, chronic thoracic strain, and pelvic 
adhesive disease that are related to her period of active 
service to include service in the Persian Gulf, or that she 
currently has chronic lumbar strain, chronic thoracic strain, 
and pelvic adhesive disease due to undiagnosed illnesses.

As noted previously, the veteran's service medical records 
are unavailable for review, presumably having been lost.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
veteran's service personnel records are of record.  

Private medical records from The Women's Healthcare Group 
reveal that the veteran was hospitalized in February 1996 and 
underwent a diagnostic laparoscopy with lysis of omental 
adhesions.  The preoperative diagnosis was acute abdominal 
pain of unknown etiology.  The operative report notes that it 
was felt that the veteran's pain was possibly related to 
omental adhesion.  The postoperative diagnosis was the same 
plus omental adhesions of the left adnexa.  She was seen for 
a follow-up visit in March 1996, at which time she was 
feeling better.  She did not return for a follow-up routine 
checkup and was referred back to her private physician for 
ongoing care.  

VA outpatient treatment records dated from 1998 to February 
2000 show complaints of back pain and irregular, painful 
menses.  In February 1999, the veteran gave a history of 
recurrent low back pain for two to three years.  The 
diagnoses included rule out pelvic inflammatory disease (in 
November 1999) and low back pain (in August 1998 and February 
1999).  In February 2000, the veteran was seen in the 
gynecological clinic with complaints of irregular bleeding.  
It appears that the diagnosis was dysmenorrhea.  A PAP smear 
was normal.  

In February 2000, the veteran underwent various VA 
examinations.  On an orthopedic examination, she reported 
thoracic and lumbar pain, weakness, stiffness, fatigability, 
and lack of endurance, with accompanying bilateral 
radiculopathy involving paresthesias to the lower 
extremities.  The back pain was noted to have begun in 1994, 
gradually at first and then progressive with time.  Nerve 
conduction/electromyography studies of the low back and lower 
extremities revealed normal findings.  X-rays of the 
lumbosacral spine showed mild scoliosis, but was otherwise 
normal.  X-rays of the thoracic spine were normal.  The 
diagnoses were chronic lumbar back strain and chronic 
thoracic back strain.  

On a VA general medical examination, it was noted that the 
veteran underwent tubal ligation in 1994, which was followed 
by surgical ligation of adhesions in 1996.  It was reported 
that this led to chronic abdominal cramping and discomfort.  
On a VA gynecological examination, the veteran complained of 
such symptoms as abnormal bleeding and pain with periods and 
intercourse.  She reported that during service she had one 
pregnancy complicated by gestational diabetes and toxemia 
(the pregnancy went to term), no abnormal PAP smears, and no 
major gynecological problems.  Following service, she 
indicated that she underwent a procedure to have adhesions 
removed, after which she did well for some time.  She 
claimed, however, that the pain had recurred.  The diagnosis 
was probably pelvic adhesive disease.  

VA outpatient treatment records dated beginning in March 2000 
show that X-rays of the thoracic spine taken in March 2001 
were normal (the veteran had complained of severe upper mid-
back pain).  In October 2003, the veteran complained of mid-
back spasms over the past month.  The impression was back 
strain.  Records in November 2003 note complaints of chronic 
low back pain.  A gynecological visit in November 2003 did 
not indicate any complaints or abnormal clinical findings; 
the impression was well woman care.  

In short, the Board finds that there is no competent evidence 
showing that the veteran's current lumbar spine strain, 
thoracic spine strain, and pelvic adhesive disease are 
attributable to undiagnosed illnesses.  As shown by the 
medical evidence, signs or symptoms relative to the lumbar 
and thoracic spine and the abdomen have been medically 
attributed to diagnosed (rather than undiagnosed) illnesses.  
Thus, the Persian Gulf War presumption of service connection 
does not apply with respect to these claims.  U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

Further, the record is devoid of any medical evidence 
relating the veteran's lumbar spine strain, thoracic spine 
strain, and pelvic adhesive disease to her period of service, 
including her Persian Gulf service.  According to a review of 
the records, the veteran's currently demonstrated chronic 
lumbar strain, chronic thoracic strain, and pelvic adhesive 
disease have all become manifest years after the veteran's 
discharge from active service in April 1992, and there is no 
medical opinion relating such to her period of service.  
Unfortunately, the veteran's service medical records are 
unavailable.  Nevertheless, there is no competent evidence of 
back strain and pelvic adhesive disease until years after 
service.  

Despite the assertions of the veteran that her chronic lumbar 
spine strain, chronic thoracic spine strain, and pelvic 
adhesive disease are related to service, she, as a layperson, 
is not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Therefore, for the reasons discussed above, the Board finds 
that service connection for chronic lumbar strain, chronic 
thoracic strain, and pelvic adhesive disease is not warranted 
either on a direct basis or pursuant to 38 C.F.R. § 3.317.  
The Board concludes that the weight of the credible evidence 
is against the veteran's claims.  As the preponderance of the 
evidence is against the veteran's claims, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

The Board adds that to the extent that any joint and muscle 
pain in the lumbar and/or thoracic spine may be attributable 
to chronic fatigue syndrome, if in fact such is present, then 
that matter will be addressed in relation to the chronic 
fatigue syndrome claim, which is being remanded to the RO, 
herein below.  


ORDER

Service connection for chronic lumbar strain, claimed as 
joint and muscle pain due to an undiagnosed illness, is 
denied.  

Service connection for chronic thoracic strain, claimed as 
joint and muscle pain due to an undiagnosed illness, is 
denied.  

Service connection for pelvic adhesive disease, claimed as a 
residual of abdominal surgery and menstrual disorder due to 
an undiagnosed illness, is denied.




REMAND

As to the remaining issues on appeal - entitlement to service 
connection for migraine headaches and chronic fatigue 
syndrome, both claimed as due to undiagnosed illness - the 
Board believes that a remand is in order.  

In a letter received by the RO in October 2005, the veteran 
indicated that she was still under treatment at the Dallas VA 
Medical Center for migraine headaches and chronic fatigue 
syndrome.  VA outpatient records dated in early 2005 indicate 
that the veteran was diagnosed with chronic migraine 
headaches with increasing symptoms since August 2004.  The 
records do not show current treatment for chronic fatigue 
syndrome (or fatigue or sleep disorder); however, a 
preliminary review of the VA records shows that the veteran 
has reported focal numbness and tingling in her legs (in 
January 2005) and that she had a history of complaints of 
episodes with and independent from her headaches wherein she 
loses feeling and strength in an extremity.  In light of 
this, the RO should also attempt to obtain additional 
pertinent VA treatment records indicated by the veteran.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Subsequently, the RO should arrange for the veteran to 
undergo a VA examination to determine the current nature and 
likely etiology of her headaches and any chronic fatigue 
syndrome.  A VA examination in February 2000 was performed, 
which resulted in diagnoses of migraine headaches and chronic 
fatigue syndrome; however, the examiners did not furnish an 
opinion regarding the etiology of the conditions.  

The Board also notes that, in a final rule published June 10, 
2003, VA revised 38 C.F.R. § 3.317, the regulation under 
which VA grants service connection for disabilities due to 
undiagnosed illness occurring in Persian Gulf War veterans.  
68 Fed. Reg. 34541 (June 10, 2003).  The revised regulation 
includes changes relevant to chronic fatigue syndrome, in 
particular, and the changes were made retroactively 
applicable effective March 1, 2002.  The veteran has not been 
apprised of the revised regulation.

As noted above, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and 
the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claim for service connection, but she was not provided 
with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities at issue.  As these questions are involved 
in the present appeal, these issues must be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, and 
also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and 
an effective date.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
the revised regulation changes relevant 
to chronic fatigue syndrome and also an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
remaining issues on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  The RO should take appropriate steps 
to obtain copies of the records relevant 
to evaluation of the veteran for 
complaints referable to headaches and 
chronic fatigue syndrome from the Dallas, 
Texas VA Medical Center, dated from July 
2005 to the present.

3.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature and likely 
etiology of her headaches and any chronic 
fatigue syndrome (claimed as fatigue and 
sleep disorder), both claimed as due to 
undiagnosed illness.  All indicated 
testing in this regard should be 
accomplished.  The claims file should be 
made available to the examiner(s) for 
review in conjunction with the 
examination.  Detailed findings should be 
reported in connection with the 
evaluations.  In particular, the examiner 
should elicit from the veteran information 
pertinent to her headache and chronic 
fatigue medical histories.  The 
examiner(s) should furnish an opinion as 
to whether it is at least as likely as not 
that any currently present chronic 
headache disability and chronic fatigue 
disability result from an undiagnosed 
illness, or are otherwise etiologically 
related to the veteran's period of service 
from September 1990 to April 1992, which 
includes a tour of duty in the Southwest 
Asia theater of operations during the 
Persian Gulf War.  Complete rationale for 
all opinions should be furnished.

4.  After the above has been completed, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for migraine headaches and 
chronic fatigue syndrome (claimed as 
fatigue and sleep disorder), both claimed 
as due to undiagnosed illness, based on a 
review of the entire record.  In so doing, 
the RO must consider both old and revised 
regulations pertaining to claims for 
compensation for disabilities due to 
undiagnosed illness occurring in Persian 
Gulf War veterans.  See 38 C.F.R. § 3.317; 
68 Fed. Reg. 34541 (final rule published 
June 10, 2003 and applied retroactively 
effective from March 1, 2002).  If the 
decision remains adverse to the veteran, 
the RO should provide her and her 
representative with a supplemental 
statement of the case, which contains the 
revised 38 C.F.R. § 3.317, and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


